Blandford, Justice.
This was a petition for partition brought by Mumford, a citizen of Georgia, against Henry Clews, a citizen of the State of New York, in the county of Glynn. Mumford filed his petition to remove the case to the Circuit Court of the United States, embracing the said county of Glynn, which petition was in due form. The same was allowed by the court, and an order of removal granted. To this decision Clews excepted and assigned the same as error.
Under the second section of the act of Congress of March 3rd, 1875, entitled “ An act to determine the jurisdiction of Circuit Courts of the United States, and to regulate the removal of cases from the State courts, and for other purposes,” it is provided that, “ Any suit of a civil nature, at law or in equity, now pending or hereafter brought in any State court, where the matter in dispute exceeds, exclusive of costs, the sum or value of five hundred dollars, .... in which there shall be a controversy between citizens of different States, . . . either one or more of the plaintiffs or defendants . . may remove said suit into the Circuit Court of the United States for the proper district.” It would seem, from the plain and express words of this statute, that the court was right in granting the order. And so it was held by the Supreme Court of the United States, on the removal of causes, 10th Otto, 468, that “ when the controversy about which a suit in the State court is brought is between citizens of one or more States on one side, and citizens of other States on the other, either party to the controversy may remove the suit to the Circuit Court, without regard to the position they occupy in the pleadings as plaintiffs or defendants.” This being a decision of the Supreme Court of the United States upon an act of Congress, this court is bound to follow the same, as that is the proper tribunal for the interpretation of the acts of Congress.
So this judgment is affirmed.